Name: Commission Regulation (EEC) No 1686/85 of 20 June 1985 amending Regulation (EEC) No 3714/84 laying down detailed rules for the granting of aid for the use of partly skimmed milk and partly skimmed milk powder in feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/14 Official Journal of the European Communities 21 . 6 . 85 COMMISSION REGULATION (EEC) No 1686/85 of 20 June 1985 amending Regulation (EEC) No 3714/84 laying down detailed rules for the granting of aid for the use of partly skimmed milk and partly skimmed milk powder in feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 10 (3) thereof, Whereas Article 9 of Commission Regulation (EEC) No 3714/84 (3), as last amended by Regulation (EEC) No 1 138/85 (4), provides that the amount of aid is to be reduced in cases where recipients do not conform to Community requirements as regards quantities and various time limits ; whereas the total quantities affected by such reductions should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Article 9 of Regulation (EEC) No 3714/84 is hereby amended as follows : 1 . Point 1 of paragraph 1 is replaced by the following : 4  The partly skimmed milk powder shall conform to the terms of this Regulation ; this shall be shown by production of an inspection report for each batch in accordance with Annex III .' 2 . The following paragraph 7 is added : '7 . For the application of paragraphs 4 and 5, the production in aid shall be applied to the quantity constituting a batch.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 137, 27. 5 . 1985, p. 5. (3) OJ No L 341 , 29. 12. 1984, p. 65. (4) OJ No L 119, 3 . 5 . 1985, p. 11 .